Title: To James Madison from Edward Livingston, 31 July 1802 (Abstract)
From: Livingston, Edward
To: Madison, James


31 July 1802, New York. Encloses a letter from Colonel Weissenfels written on behalf of his son-in-law Mr. Baker. Indicates that the latter is “well acquainted with several of the Modern languages and I think he might be useful in the Office he solicits.”
 

   
   RC and enclosure (DLC: Jefferson Papers); FC (NjP: Edward Livingston Papers). RC 1 p. RC and enclosure filed with JM to Jefferson, 20 Aug. 1802. For enclosure, see n. 1.



   
   Frederick Weissenfels to Livingston, 28 July 1802 (1 p.), recommended John Martin Baker for a consulship at Bordeaux or Gibraltar. Frederick Weissenfels (d. 1806) served as an officer in various New York regiments of the Continental line during the American Revolution, rising to the rank of lieutenant colonel (Abbot, Papers of Washington: Presidential Series, 2:203 n.).


